Case 6:20-cv-00460-JCB-KNM Document 8 Filed 03/08/21 Page 1 of 2 PageID #: 18




                                   No. 6:20-cv-00460

                                 Larry Joe Williams,
                                       Plaintiff,
                                          v.
                                  Dr. Gary White,
                                     Defendant.


                                        ORDER

                 This civil rights action was referred to United States Mag-
            istrate Judge K. Nicole Mitchell pursuant to 28 U.S.C.
            § 636(b)(3). Judge Mitchell issued a report recommending that
            plaintiff’s case be dismissed, without prejudice, for plaintiff’s
            failure to comply with an order of the court on November 3,
            2020. Doc. 6.
                A copy of this report was sent to plaintiff at his last-known
            address, which was returned as “undeliverable” because
            plaintiff’s name did not match his inmate identification num-
            ber. As a result, the clerk’s office remailed the report, on No-
            vember 6, 2020, after modifying his identification number
            Doc. 7. However, to date, no objections to the report have been
            filed, and plaintiff has not communicated with the court since
            September 2020.
                When no party objects to the magistrate judge’s report and
            recommendation the court reviews it only for clear error. See
            Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
            Cir. 1996). Having reviewed the magistrate judge’s report,
            and being satisfied that it contains no clear error, the court ac-
            cepts its findings and recommendation. The court orders that
            plaintiff’s civil rights case is dismissed, without prejudice, for
            the failure to comply with an order of the court.
Case 6:20-cv-00460-JCB-KNM Document 8 Filed 03/08/21 Page 2 of 2 PageID #: 19




                               So ordered by the court on March 8, 2021.



                                           J. C AMPBELL B ARK ER
                                         United States District Judge




                                     -2-
